Title: To George Washington from Lund Washington, 15 May 1782
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon May 15th 1782
                        
                        In my Last weeks Letter I omitid a pretty considerable charge Agust Mr Custis Decsd.—it is as follows
                        
                            
                                1775
                                Febry
                                2.
                                
                                To makg a suit of
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                Pompadore Cloaths
                                £
                                1.
                                2.
                                 6
                            
                            
                                
                                May
                                18
                                —
                                To makeg a Coat
                                
                                
                                10.
                                
                            
                            
                                
                                June
                                17
                                 —
                                To makeg a Waistcoat &
                                
                                
                                10. 
                                
                            
                            
                                
                                
                                
                                
                                pr of Breeches
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                Altering a coat
                                
                                
                                2.
                                6
                            
                            
                                
                                Augt
                                17
                                
                                makeg 2 pr of Breeches for
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                you
                                
                                
                                8.
                                
                            
                            
                                
                                
                                
                                
                                Makeg a Suit for self
                                
                                1
                                
                                
                            
                            
                                
                                
                                
                                
                                Makeg 2 waistcoats & pr of
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                Breeches
                                
                                
                                15. 
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                ______
                            
                            
                                
                                
                                
                                
                                
                                
                                4.
                                8.
                                
                            
                            
                                
                                
                                
                                
                                To 3 Hds of Jamaica Rum imported
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                in the Brig: Farmer Captn Curtis
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                in 1774—containg 120, 118, and 117 1/2
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                Gallons—355 1/2 @ 4s.
                                 
                                71.
                                12.
                                
                            
                        

                        he also had a Case of Claret from here, which was to be repaid. one of those Sent you by Frazier from
                            France.—I fear the Bay Horse you left here (the one sent by Posey) will never get over a Complaint he labours under—It is
                            a swelling of the Bones in his head nothing that I can do appears to be of any advantage to him, two Horses have Died here
                            with the same Complaint within six months, the first was a horse of my own—the other was a young Horse of the Dewy Breed
                            belonging to you which we workd in the waggon, they are first taken with what we suppose the distemper common of late
                            years to Horses, but nothing ever Runs from their heads, the Bones below the Eyes swells and continues to do it for two
                            Months or more before the Horse Dies, dureing which time he never loses his Appetite but constantly eats as much as if
                            nothing was the matter with him—he certainly suffers much pain he walks about with much caution and seldom steps over any
                            thing a foot from the ground—he loses flesh gradually until he Dies your Horse does not grow better therefore I fear he
                            will grow worse. nothing yet fixd between Dulany and me respectg the Land, I believe the sure way is to purchase Dows for I
                            believe it is the women that keeps Dulany from setling the exchange—I suppose Mrs French and her friends want too many
                            Acres in exchange for their Land as they hold—I expect Dulany will determine before next whether they will take Dows Land
                            or not—I wrote yesterday to Dulany to say whether he woud or not if not I hoped he woud comply with his promise to you and
                            abide by the Value that shoud be fixd by Little & Triplett, for I had not a doubt that but Dows Land would be
                            abjuged to be worth much more than his—and that it woud be to your Interest to stand to their determination in preference
                            to giving Dows for his. If the Reports now among us be true, I hope peace is not far distant. God grant us peace on good
                            terms—Betsy joins me in every good wish for Mrs Washington & yourself—Am Dr Sir Your affectionate Hbl: Servt
                        
                            Lund Washington
                        
                    